department of the treasury internal_revenue_service washington d c date number release date cc intl br2 tl-n-7889-98 uilc internal_revenue_service national_office field_service_advice memorandum for subject from this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend taxpayer fc1 fc2 fc3 country a country b country c r s t u v w x tl-n-7889-98 y z date date date date issues is the withholding of tax under sec_1442 of the internal_revenue_code required with respect to a deemed or constructive_payment of interest when taxpayer's accrued but unpaid interest on indebtedness to taxpayer’s foreign corporate shareholder was converted to additional paid-in capital is the withholding of tax under sec_1442 required with respect to any deemed payment s on the demand note or the interest bearing note that result from an allocation of interest under sec_482 from taxpayer to its foreign corporate shareholder is withholding of tax under sec_1442 required with respect to the demand note note for payments of principal on the demand note which are in fact payments on an original_issue_discount oid_obligation conclusions there was a constructive_payment of accrued but unpaid interest subject_to withholding under sec_1442 when the interest on the indebtedness of taxpayer was contributed to taxpayer’s paid-in capital by taxpayer’s foreign parent fc1 sec_1442 withholding may in certain circumstances be required as a result of an adjustment under sec_482 because under the facts presented the demand note and the interest bearing note are bona_fide indebtedness and have oid the sec_1_482-2 coordination rule will apply however if the interest as determined under the oid rules represents an arm’s length rate no adjustment under sec_482 is required see issue below taxpayer is liable for withholding_tax on the oid component of any payments made on the demand note facts tl-n-7889-98 taxpayer is a u s_corporation that was owned by fc1 a country a corporation during the taxpayer’s taxable_year ended date also during the year ended date fc1 was a subsidiary of fc2 a country b corporation fc2 in turn was a subsidiary of fc3 a country c_corporation beginning in fc1 made loans to taxpayer on date these outstanding loans were memorialized in a note the note provided for principal of dollar_figurer with interest pincite as of date the outstanding principal was dollar_figurer and the accrued but unpaid interest was dollar_figures during taxpayer paid dollar_figuret of interest to fc1 but did not make any principal payments during taxpayer paid dollar_figureu of interest to fc1 and again did not make any principal payments during taxpayer did not make any payments of principal or interest to fc1 on date a series of transactions occurred at that time taxpayer owed fc1 principal of dollar_figurev and interest of dollar_figurew fc1 was in turn indebted to fc2 for amounts somewhat larger than the amounts taxpayer owed to fc1 fc1 agreed to satisfy the debt owed to fc2 by transferring to fc2 all of fc1’s stock in taxpayer and by assigning to fc2 the obligations owed by taxpayer to fc1 minutes of fc2 also on date indicate that fc1 had satisfied its debts and provided that fc1 was to liquidate these documents indicate that the liquidation was to occur on or before date the minutes of fc1 also provided that fc1 as a contribution to taxpayer cancel and forgive all of the interest currently accrued in favor of fc1 thus fc1 contributed the accrued but unpaid interest owed by taxpayer to fc1 to taxpayer as a contribution_to_capital it appears that fc2 as well as fc1 disappeared around this time it is unclear what happened to fc2 but taxpayer’s form_5472 for the period ended date shows taxpayer’s foreign shareholder to be fc3 rather than fc1 or fc2 also on date taxpayer issued two notes to fc3 apparently in exchange for the note issued on date to fc1 one note labeled interest bearing the interest bearing note was for a principal_amount of dollar_figurex and provided for interest at an annual rate of the other note labeled demand note the demand note was for a principal_amount of dollar_figurey and also provided for interest at an annual rate of the demand note states the following interest shall accrue only after lender fc3 has tendered its written demand for interest and shall thereafter accrue at the rate of ten percent per annum the ‘base rate’ interest shall be calculated on the basis of a 360-day year for the actual number of days elapsed interest shall be payable annually on tl-n-7889-98 each july and if not paid when due shall accrue in arrears but without additional interest on such interest and shall be payable in full on date the ‘maturity date’ the principal of and interest on the note is payable in full on the maturity_date unless the maturity hereof is accelerated hereunder we understand that fc3 has not demanded interest payments and that no interest has been paid on the demand note as of date taxpayer made a total of three payments all characterized as payments of principal to fc3 on the demand note totaling dollar_figurez the interest bearing note which provides for interest at an annual rate of states the following interest shall be calculated on the basis of a 360-day year for the actual number of days elapsed interest shall be payable annually on each july and if not paid when due shall accrue in arrears but without additional interest on such interest and shall be payable in full on date the ‘maturity date’ the principal of and interest on this note is payable in full on the maturity_date unless the maturity hereof is accelerated hereunder as of date taxpayer had not made any payments either of principal or interest on the interest bearing note law and analysis issue -- whether sec_1442 withholding may be imposed on the conversion of the accrued but unpaid interest on debt to additional paid-in capital in general sec_881 imposes a tax of percent on the amount received from sources within the united_states by a foreign_corporation as interest dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income fdap but only to the extent the amount so received is not effectively connected with the conduct_of_a_trade_or_business within the united_states for u s source income sec_1442 provides that in the case of foreign_corporations there shall be deducted and withheld at the source in the same manner and on the same items of income as is provided in sec_1441 a tax equal to percent thereof sec_1441 states in part that all persons in whatever capacity acting having the control receipt custody disposal or payment of the items of income specified in sec_871 shall deduct and withhold from such items a tax equal to tl-n-7889-98 percent an applicable income_tax treaty may reduce the rate of withholding or exempt amounts from withholding see sec_894 sec_1_1441-6 sec_1461 provides in part that every person required to deduct and withhold any_tax under sec_1441 or sec_1442 is liable for such tax and is indemnified against the claims and demands of any person for the amount of any payments made in accordance with sec_1441 or sec_1442 fender sales inc v 338_f2d_924 9th cir rev'g tcmemo_1963_119 is relevant in determining whether the conversion of indebtedness into a capital_contribution to the taxpayer constituted a constructive_payment of interest to its foreign shareholding lenders in fender sales a corporation was indebted for accrued but unpaid salaries to two individuals it discharged that debt by issuing additional corporate shares to these individuals the ninth circuit in reversing found that transaction constituted a payment of salary to the individuals although taxpayer in this case did not issue additional stock by analogy the change in the economic stake in the corporation from debt to equity in light of its purported accrued interest liability is similar to the salary payment made in fender sales fender sales accords with the service's continued position reflected in revrul_67_402 c b that even where proportionate ownership by the employee shareholders is unaffected by the stock issuance there is still a payment and income sec_305 and sec_351 were held inapplicable in that context the interests of the shareholders were made more valuable by the increase in value of the corporation's stock as a result of the concomitant decrease in corporate indebtedness in rejecting taxpayers' claim that their positions had not changed as a result of the transaction the ninth circuit said in fender sales pincite we are not prepared to hold that the voluntary surrender or forgiveness of a receivable which if collected would represent taxable_income is in all circumstances a non-taxable event we believe the authorities are opposed to such a conclusion the ninth circuit's view however was questioned and not followed by the tax_court in the subsequent case of 66_tc_652 aff'd 601_f2d_734 5th cir nonetheless we believe that putoma should not preclude the successful application of a fender sales theory here where the golsen_rule would compel the tax_court to follow the ninth circuit holding in fender sales rather than the view suggested by the fifth circuit's affirmation of the tax_court in putoma corp see 54_tc_742 aff'd 445_f2d_985 10th cir in addition the reissuance of stock certificates to reflect the changed proportionate interests in the taxpayer of its foreign corporate shareholders is a distinction that the putoma court recognized tl-n-7889-98 was an important part of the ratio decendi of the ninth circuit in fender sales notwithstanding the tax court’s own position on the matter in this case although new stock was not issued it is apparently uncontested that fc1’s economic stake in taxpayer changed from debt to equity because fc1 was the owner of taxpayer the issuance of additional stock certificates would be unnecessary to reflect any change in equity positions resulting from the conversion of the debt to equity consequently there was a constructive_payment of accrued but unpaid interest subject_to_withholding under sec_1442 when the interest on indebtedness of taxpayer was contributed to taxpayer’s paid-in capital by taxpayer’s foreign parent fc1 the rate_of_tax under sec_1441 and sec_1442 may be reduced by treaty and sec_1_1441-6 issue - whether an adjustment under sec_482 is appropriate and if so whether the adjustment would trigger sec_1442 withholding sec_1442 withholding may in certain circumstances be required as a result of an adjustment under sec_482 however sec_1_482-2 contains a coordination rule that generally provides that if the substance of the transaction is bona_fide indebtedness and another section or sections of the code apply other than sec_482 to treat amounts as interest then sec_482 may also apply after the application of the other section sec_482 will apply if after adjustments under the other code sections the adjusted interest rate is greater or less than the arm’s length rate of interest see also sec_1_482-2 example sec_2 and consequently sec_482 will only apply if the stated_interest and oid are not an arm’s length rate because under the facts presented the demand note and the interest bearing note are bona_fide indebtedness and have oid the coordination rule will apply however if the interest as determined under the oid rules represents an arm’s length rate no adjustment under sec_482 is required see issue below if it is determined that the interest rate is not an arm’s length rate sec_482 authorizes the secretary_of_the_treasury to allocate gross_income deductions credits or allowances between controlled entities if he determines that such an allocation is necessary to prevent evasion of taxes or clearly to reflect the incomes of the controlled enterprises if such allocations are appropriate the withholding_tax liability under sec_1442 may arise in connection therewith and tp is liable for such tax under sec_1461 see climaco and nakamura v internal_revenue_service ustc big_number e d n y 94_tc_384 and 102_tc_515 in addition we note that recently-issued final regulations under sec_1441 sec_1_1441-2 specifically provide that an allocation of income tl-n-7889-98 under sec_482 is subject_to_withholding under sec_1441 as well as income arising as a result of a secondary_adjustment made in conjunction with a reallocation of income from a foreign_person to a related u_s_person while this regulation is not yet effective and hence does not apply to the taxable years here in issue based on the foregoing and in the absence of any indication in this regulation and its preamble that it was intended to reflect a change_of service position we view the new regulation as consistent with currently applicable law on this point issue - whether the demand note and the interest bearing note have oid and whether withholding of tax under sec_1442 is required sec_1442 by reference to sec_1441 and sec_881 provides for withholding of tax on a payment on or on sale_or_exchange of an oid_obligation however absent a payment to the holder of the obligation or a sale_or_exchange of the obligation no tax may be withheld under sec_871 or sec_881 in the case of a payment on or sale_or_exchange of an oid_obligation sec_881 imposes withholding_tax on an amount equal to the oid accruing while an oid_obligation was held by a foreign_corporation sec_871 provides with exceptions not relevant here that an oid_obligation means any bond or other evidence_of_indebtedness having oid the oid provisions are set forth in sec_1271 - oid is defined under sec_1273 as the excess of the debt instrument’s stated_redemption_price_at_maturity srpm over its issue_price a stated_redemption_price_at_maturity sec_1273 provides that srpm means the amounts fixed by the last modification of the purchase agreement and includes interest and other_amounts payable at that time other than any interest based on a fixed rate and payable unconditionally at fixed periodic intervals of year or less during the entire term of the debt_instrument sec_1_1273-1 provides that the sprm is the sum of all payments provided by the debt_instrument other than qualified_stated_interest payments the oid regulations applicable to this transaction are those that were made effective as of april t d 1994_1_cb_38 subsequent oid regulations were made final in t d 1996_2_cb_84 these regulations are effective for debt instruments issued on or after date and therefore do not apply to this transaction if the payment schedule of a debt_instrument is determined under sec_1_1272-1 that payment schedule is used to determine the instrument’s stated_redemption_price_at_maturity the alternative payment schedule rules of sec_1_1272-1 apply to the yield and maturity of certain debt instruments that are subject_to a contingency this tl-n-7889-98 regulation only applies if the timing and amounts of the payments that comprise each payment schedule are known as of the issue_date this regulation applies to the demand note to determine its srpm because it is subject_to a contingency and because the timing and amounts of the payments are known if fc3 did not demand the payments of interest then taxpayer would not pay any interest but if fc3 demanded interest payments then interest would accrue annually at a rate of the demand note is also subject_to an option under sec_1_1272-1 sec_1_1272-1 provides the rule to determine the yield and maturity of a debt_instrument that provides the holder or issuer with an unconditional option or options exercisable on one or more dates during the term of the debt_instrument that if exercised require payments to be made on the debt_instrument under an alternative payment schedule or schedules under sec_1_1272-1 the holder of the debt_instrument is deemed to exercise or not exercise the option in a manner that maximizes the yield on the instrument here the terms of the demand note give the note holder fc3 the choice of either demanding interest or not under sec_1_1272-1 fc3 is deemed to exercise the option that maximizes the yield on the demand note and is deemed to demand interest on the demand note at a rate of annually because the maximum amount that the demand note could yield would be the principal of dollar_figurey plus annual interest at a rate of fc3 is deemed to exercise this option and accordingly taxpayer is deemed to pay this amount as the srpm the qualified_stated_interest aspect of the srpm is defined under sec_1_1273-1 generally to be the stated_interest that is unconditionally payable in cash or in property or that will be constructively received at least annually at a single fixed rate in the case of a debt_instrument with a contingency or option the debt_instrument provides for qualified_stated_interest to the extent of the lowest fixed rate at which qualified_stated_interest would be payable under any payment schedule sec_1_1273-1 the interest that taxpayer would be obligated to pay on the demand note interest at a rate of annually is neither interest based on a fixed rate and payable unconditionally at fixed periodic intervals of year or less under the definition of srpm under sec_1273 nor is it qualified_stated_interest under sec_1_1273-1 because the interest is not unconditionally payable annually at a fixed rate the demand note states that interest shall accrue only after lender has tendered its written demand for interest and shall be payable annually on each july and if not paid when due shall accrue in arrears but without additional interest on such interest additionally the lowest rate at which interest could be fixed is at a rate of because the interest is not qualified_stated_interest it is added to the srpm tl-n-7889-98 the srpm of the interest bearing note determined under sec_1273 is the dollar_figurex plus any interest that may be paid on the note the interest that is provided for in the note is neither interest based on a fixed rate and payable unconditionally at fixed periodic intervals of one year or less as provided in sec_1273 nor is it qualified_stated_interest under sec_1_1273-1 because interest is not payable unconditionally annually at a fixed rate rather the interest bearing note provides that interest will be paid in full either annually or upon maturity the interest bearing note states that interest shall be payable annually on each july and if not paid when due shall accrue in arrears but without additional interest on such interest and shall be payable in full on date the ‘maturity date’ therefore any interest that may be paid on the interest bearing note will be added to but not excluded from the srpm b issue_price sec_1273 addresses issue_price sec_1_1273-2 provides that if the issue_price of the debt_instrument is not determined under a b or c of sec_1_1273-2 and if sec_1274 applies to the debt_instrument the issue_price of the instrument is determined under sec_1274 otherwise the issue_price is determined under sec_1273 reference must be made to sec_1274 and sec_1_1274-1 to determine whether sec_1274 applies sec_1274 will generally apply to a debt_instrument if it is given in consideration for the sale_or_exchange of property and under sec_1274 if a the stated_redemption_price_at_maturity for the debt_instrument exceeds- i where there is adequate_stated_interest the stated principal_amount or ii in any other case the imputed_principal_amount of such debt_instrument determined under subsection b and b some or all of the payments due under such debt_instrument are due more than months after the date of such sale_or_exchange property as defined under sec_1273 includes services and the right to use property for purposes of sec_1274 under sec_1_1274-1 property also includes debt instruments the issue_price of a debt_instrument to which sec_1274 applies is determined under sec_1274 and a under sec_1274 and a the issue_price of tl-n-7889-98 the debt_instrument is either the stated principal_amount where there is adequate_stated_interest or the imputed_principal_amount where there is other than adequate_stated_interest the stated principal_amount of a debt_instrument is the aggregate amount of all payments due under the debt_instrument excluding any amount of stated_interest sec_1_1274-2 sec_1_1274-2 provides the rule for determining the issue_price of a debt_instrument to which sec_1274 applies and that is subject_to a certain option if the option is of the type described in sec_1_1272-1 and c then the following rule under sec_1_1274-2 applies an issuer will be deemed to exercise or not exercise an option or combination of options in a manner that minimizes the instrument’s imputed_principal_amount and a holder will be deemed to exercise or not exercise an option or combination of options in a manner that maximizes the instrument’s imputed_principal_amount see sec_1_1272-1 to determine the debt instrument’s yield and maturity for purposes of determining the accrual of oid with respect to the instrument insofar as the interest bearing note sec_1274 applies because the srpm which is dollar_figurex plus the interest that accrues annually at a rate of is greater than the stated principal_amount of dollar_figurex additionally the interest bearing note was issued in exchange for property another debt_instrument sec_1_1274-1 sec_1274 applies to the demand note because the srpm of the demand note dollar_figurey plus the interest that accrues annually at a rate equal to exceeds its stated principal_amount issue_price or dollar_figurey additionally the demand note was issued in exchange for property another debt_instrument sec_1_1274-1 as already determined the demand note is subject_to an option under sec_1_1272-1 the issue_price of the demand note is the amount deemed to be the amount that maximizes fc3’s imputed_principal_amount under sec_1_1274-2 because the demand note is subject_to an option in this case the maximum principal_amount and the issue_price of the demand note is dollar_figurey there is adequate_stated_interest on a debt_instrument under sec_1274 generally if the interest rate on the debt_instrument is equal to or greater than the applicable_federal_rate afr specifically there is adequate_stated_interest if the stated principal_amount of the debt_instrument is less than or equal to the imputed_principal_amount of the debt_instrument the imputed_principal_amount is determined under sec_1274 to be equal to the sum of all the present values of tl-n-7889-98 all payments due under the debt_instrument under sec_1274 present_value is determined as of the date of sale_or_exchange by using a discount rate equal to the afr compounded semiannually the afr for debt instruments issued with a term of more than years but less than years is equal to the federal mid- term rate under sec_1274 interest on a debt_instrument is tested for adequacy under sec_1_1274-4 the test rate of interest is the three month rate which is the lowest afr in effect during the three-month period ending with the first month in which there is a binding written contract on the sale_or_exchange or ending with the month in which the sale_or_exchange occurs under sec_1_1274-4 the applicable afr is determined under sec_1_1274-4 as a five-year instrument the demand note’s afr is the lowest of the federal rates of the three months prior to and including the month in which the instrument was issued or compounded semiannually under sec_1274 revrul_96_24 1996_1_cb_188 the interest that the demand note provides for an annual rate of not compounded is greater than the amount that would be paid using the afr therefore the interest provided for is adequate interest the issue_price is hence the maximum principal_amount of dollar_figurey the afr for the five-year interest bearing note for this period was the lowest of the federal mid-term rates of the three months prior to and including the date_of_issuance of the instrument or compounded annually revrul_96_24 1996_1_cb_188 the interest that is provided for on the note will be more than the interest that would be paid using the afr therefore the interest bearing note has adequate_stated_interest under sec_1274 and the issue_price is the stated principal_amount dollar_figurex c accrual and deduction of oid under sec_1272 the holder of the instrument includes in income the sum of the daily portions of the oid for each day during the taxable_year on which the holder held the instrument the daily_portion of the oid that accrues to the holder is determined under sec_1272 to determine the adjusted_issue_price of the instrument the issue_price of the instrument is added to the adjustments to the issue_price for all periods before the first day of the accrual_period under sec_1272 interest and oid paid pursuant to a debt_instrument are usually deductible either when paid_or_accrued under sec_163 sec_163 allows the issuer of a debt_instrument to deduct the aggregate daily_portion of the original_issue_discount on the debt_instrument under sec_163 the issuer of a debt_instrument which is held by a foreign_person related to the issuer may not deduct the oid until the tl-n-7889-98 amount is paid a foreign_person is related to the issuer under sec_163 if the relationship is one as described in sec_267 under sec_267 two corporations are related if they are members of the same controlled_group as defined by sec_267 sec_267 defines a controlled_group as having the same general meaning as in sec_1563 a parent-subsidiary_controlled_group of corporations under sec_1563 means generally that one or more chains of corporations are connected through a specified percentage of stock ownership with a common parent oid accrues on the demand note to the extent of excess of the srpm over the stated principal_amount issue_price fc3 will take into income the daily_portion of oid that accrues on the demand note under sec_1272 although the issuer of the note usually deducts the oid as it accrues in this case the taxpayer may only deduct the oid when the taxpayer actually makes payments because the related foreign party exception under sec_163 applies to this transaction the facts as we know them indicate that taxpayer is wholly owned by a foreign_person fc3 therefore taxpayer and its parent are members of the same controlled_group_of_corporations as defined in sec_1563 sec_267 and sec_267 and taxpayer’s foreign parent fc3 is a related_foreign_person under sec_163 it is believed that taxpayer has made dollar_figurez in payments on the demand note and taxpayer may deduct the oid on these payments actually made in addition taxpayer is liable for withholding_tax on the oid that had accrued prior to these payments in addition any subsequent payments on the demand note or a sale_or_exchange of the demand note will be subject_to_withholding on the accrued oid the oid that accrues on the interest bearing note is the difference between the srpm and the stated principal_amount issue_price fc3 will take into income the daily_portion of oid that accrues on the interest bearing note as is the situation with the demand note taxpayer may only deduct the oid when taxpayer actually makes payments because the related foreign party exception under sec_163 applies in addition when taxpayer either makes payments on the interest bearing note or sells or exchanges the interest bearing note taxpayer will be liable for withholding on the accrued oid it is believed that there have been no payments of either principal or interest made on the interest bearing note tl-n-7889-98 if you have any further questions please call s phyllis e marcus phyllis e marcus branch chief
